Citation Nr: 1737445	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected depressive disorder. 

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  

In January 2016, the Veteran submitted a timely notice of disagreement with a December 2015 rating decision that denied service connection for peripheral neuropathy of the bilateral upper extremities.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his depression.  The record demonstrates that only select VA treatment records from the appeals period are associated with the claims file.  Because the Veteran is treated at VA for his depressive disorder, these records are necessary prior to making a determination on the merits.  Moreover, the Veteran contends that he currently experiences weekly panic attacks and memory loss.  Because the record shows that his psychiatric disorder has possibly worsened since the last VA examination, which took place in February 2011, a new examination is necessary to assist in determining the current severity of his depression.  

Additionally, in January 2016, the Veteran submitted a timely notice of disagreement with a December 2015 rating decision that denied service connection for peripheral neuropathy of the bilateral upper extremities.  A review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records from the Miami VAMC from February 2010 through the present. 

2. Schedule the Veteran for a VA mental health examination to assist in determining the current severity of his depression.    

3. Thereafter, readjudicate the depression issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

4. The RO or AMC should provide the Veteran with a Statement of the Case as to the issues of service connection for peripheral neuropathy of the right and left upper extremities.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




